Citation Nr: 0113683	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  97-17 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In a decision dated in October 1999, the Board reopened the 
veteran's claim for service connection for PTSD and remanded 
the matter to the RO for further development.  

In February 2001, the veteran had a Video Conference hearing 
at the RO before the below signing Board member.  

In the October 1999 decision, the Board denied the veteran's 
claims for service connection for a seizure disorder and a 
skin disorder and lung disorder due to exposure to Agent 
Orange (AO) on the basis that the claims were not well 
grounded.  In a VA Form-9 dated in March 1999, the veteran 
asserted an informal claim for service connection for the 
aforenoted disabilities, among other things.  The Board notes 
that the RO has not developed these matters for adjudication.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that when a provision of 
law or regulation creates a new basis of entitlement to 
benefits, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993).  The Court has also pointed out that adjudication of 
the latter claim is not a reopening of the prior claim and 
that entitlement to de novo review of the claim derives from 
the new law or regulation itself.  Id.  Based on these 
factors, the claims for service connection for a seizure 
disorder and for a skin disorder and lung disorder due to AO 
exposure are referred to the RO for adjudication in the light 
of the VCAA.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, (West 1991).   
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's personnel records reflect that he served in 
Vietnam from June 1968 to June 1969.  His military 
occupational specialty was that of a heavy truck driver.  His 
awards and decorations include the Vietnam Service Medal and 
the Vietnam Campaign Medal.  

The veteran does not contend that he engaged in combat.  The 
veteran, however, asserts that he was exposed to combat.  The 
veteran indicated that in 1968 he was a cargo personnel 
transport driver.  In that capacity, he was exposed to enemy 
fire and his truck hit a land mine one night.  The veteran 
also indicated that he witnessed firefights and that he saw 
friends get killed.  The Board recognizes that this 
information does not contain sufficient detail for 
verification.  

Pursuant to the October 1999 Remand, the veteran was provided 
an opportunity to submit more detailed information regarding 
his service stressors.  In a statement dated in December 2000 
(which was not considered by the RO), the veteran reported 
that he served in Vietnam from July 1968 to June 1969 and 
that his unit was the 566th Transport Company (Med-Trk), 36th 
CRB Trans Cmd (Prov).  During that time, the veteran 
indicated that his unit on several occasions was under fire 
from enemy forces.  The Board notes that this information can 
be verified.  

Private and VA medical records show a diagnosis of PTSD.  A 
May 1985 VA hospitalization record provides that the 
veteran's psychiatric history began in 1977 when he was seen 
at a mental health clinic for nervousness and depression.  It 
was noted that significant events occurring at that time were 
the veteran's complaining of discrimination at work, the 
police questioning him about a petty theft charge, charges of 
stealing a car and an assault after reportedly stealing 
another man's money.  It was also noted that the veteran's 
brother died unexpectedly of unknown causes in 1977.  The 
diagnoses were atypical psychosis secondary probably to PCP 
abuse, history of mixed substance abuse and mixed personality 
disorder with schizotypal paranoid and dependent features.  A 
VA outpatient treatment record dated in May 1990 reflects 
that the veteran had combat experience.  It was noted that 
the veteran had anxiety and depression which had their onset 
in Vietnam.  At a July 1991 VA examination, the veteran 
reported stressors including exposure to rocket fire and 
mortar shelling.  In a letter dated in August 1996, a VA 
physician reported that he had been treating the veteran for 
PTSD since 1990.  It was also noted that the veteran received 
incoming fire in the war zone and that he developed many 
symptoms associated with PTSD during service.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Thereafter, the veteran's stressor 
statement dated in December 2000 should 
be sent to the United States Armed 
Services Center for Research on Unit 
Records at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150 for corroboration 
of the veteran's alleged stressor that 
his unit, the 566th Transport Company 
(Med-Trk), 36th CRB Trans Cmd (Prov) was 
exposed to enemy fire.  The RO should 
also obtain a copy of the unit history of 
the 566th Transport Company (Med-Trk), 
36th CRB Trans Cmd (Prov) during the 
veteran's service in Vietnam.  

3.  If any only if the veteran's stressor 
is verified, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the presence or absence of 
PTSD.  It is imperative that the claims 
folder, containing all evidence relevant 
to the case (including a copy of this 
REMAND), be provided to the VA examiner 
who is designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  If PTSD is found to be 
present, the examiner should determine 
whether it is at least as likely as not 
that any PTSD is related to the verified 
stressor(s) in service.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD, in light of the additional 
evidence.   

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
 


 





